COURT OF APPEALS CAUSE NO. 03-14-00621-CV                       May 29, 2015


  Frank M. Selieer                                                 IN THE COURT OF APPEALS
 PLAINTIFF


 vs.



 Ethiopian Evangelical Church
 DEFENDANT                                                         THIRD DISTRICT OF TEXAS



           MOTION FOR CONTINUANCE: THAT THE COURT GRANT A 30 DAY
       CONTINANCE—FOR THE APPELLANT'S REPLY TO THE APPELLEE'S BRIEF

 The Plaintiff in the case listed above requests a 30 extension of the due date for the
 Appellant's Brief.

 The Plaintiff needs to confer with a source who is currently out of town.



 Thank you for your assistance in this matter.




                                                                                          5-29-2015
                                                                                   FENDANT




                                          Certificate of Service

 I certify that a complete copy of this document was delivered to the Defendant's attorney... by certified
 mail.
                                                                       S/z^/zo/^
                                                            Date: 5-29-2015




                                        Certificate of Conference

 As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I have conferred with
 the appropriate party on the merits of this motion with the following results:

   The Plaintiff conferred by phone with opposing counsel- concerning the above Motion and email." They
   stated... "We have no objection

/'RECEIVEDN,
   MAY 2 9 2015
^THIRDCOURTOF APPEALS.
\    JEFFREY P.KYLE /